 Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20                   Page 1 of 16 PageID 8



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

LUCAS HORTON                                      §
                                                  §
                                                  §
v.                                                §       CIVIL ACTION NO. ____________
                                                  §
                                                  §
PALMER ADMINISTRATIVE                             §
SERVICES, INC.                                    §


                                            EXHIBIT A

                    INDEX OF DOCUMENTS FILED IN STATE COURT ACTION

     1.   Photograph of folder utilized by the Justice Court in place of docket sheet, which is not
          accessible to the parties.
     2.   Citation in the Justice Court dated November 10, 2020.
     3.   Statement of Claims filed November 10, 2020.
     4.   Complaint filed November 10, 2020.
     5.   Return of Service – filing information not known.




4815-7272-6227v.1
Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20   Page 2 of 16 PageID 9




                      EXHIBIT A-1
Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20       Page 3 of 16 PageID 10




                                                                                           脚し



                                                  JS-2000322D
                                                  SMALL CLAIMS
                                                                      R05846   щн
                                                  JS-2000322D



                                      PLAINTIFF:
                                      HORTON, LUCAS




                                                                                   ら   I
                                     DEFENDANT:
                                     PALMER ADMINISTRATIVE SERVICES
                                     REGISTERED AGENTS INC
                                     3430 SUNSET AVE
                                     OCEAN, NJ 07712




                                                                                   n
                                     C800)  599  9557


                                     PLAINTIFF'S ATTORNEY




                                     DEFENDANT 1S ATTORNEY




                                     FILED 11/10/20
                                     AMOUNT $15000.00
                                     CITATION TO PL- 00C /YRC


                                     MARGARET 0 BRIEN
                                     JUSTICE OF THE PEACE PREC. 2-1
                                     DALLAS COUNTY
                                     140 N. GARLAND AVE.
                                     GARLAND, TEXAS 75040
                                     (214) 643-4773
Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20   Page 4 of 16 PageID 11




                      EXHIBIT A-2
          Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20                   Page 5 of 16 PageID 12




                         THE     STATE      OF   TEXAS                                   DOCKET NO: JS20-00322D

                                                                                         SUIT DESCRIPTION:
TO THE DEFENDANT: PALMER ADMINISTRATIVE SERVICES REGISTERED AGENTS INC                   SEE ATTACHED PETITION

                                                                                         PLAINTIFF(S):
                                                                                         HORTON, LUCAS
YOU HAVE BEEN SUED.     YOU MAY EMPLOY AN ATTORNEY TO HELP YOU IN DEFENDING
                                                                                         RICHARDSON, TX 75080
AGAINST THIS.LAWSUIT.     BUT YOU ARE NOT REQUIRED TO EMPLOY AN ATTORNEY.     YOU
OR YOUR ATTORNEY MUST FILE AN ANSWER WITH THE COURT. YOUR ANSWER IS DUE BY
THE END OF THE 14TH DAY AFTER THE DAY YOU WERE SERVED WITH THESE PAPERS.            IF
'HE 14TH DAY IS A SATURDAY, SUNDAY, OR LEGAL HOLIDAY, YOUR ANSWER IS DUE BY
                                                                                                    VS.
THE END OF THE FIRST DAY FOLLOWING THE 14TH DAY THAT IS NOT A SATURDAY,                  DEFENDANT(S):
                                                                                         PALMER ADMINISTRATIVE SERVICES
SUNDAY, OR LEGAL HOLIDAY.      DO NOT IGNORE THESE PAPERS.     IF YOU DO NOT FILE        REGISTERED AGENTS INC
                                                                                         525 ROUTE 73 NORTH
AN ANSWER BY THE DUE DATE, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU.         FOR      FIVE GREENTREE CENTRE STE 104
FURTHER INFORMATION, CONSULT PART V OF THE TEXAS RULES OF CIVIL PROCEDURE,               MARLTON, NJ 07712
                                                                                         (800) 599 9557
WHICH IS AVAILABLE ONLINE AND ALSO AT THE COURT LISTED ON THIS CITATION.

IF YOU FAIL TO FILE AN ANSWER, JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST
YOU FOR THE RELIEF DEMANDED IN THE PETITION. A COPY OF PLAINTIFF•S PETITION                          CITATION
                                                                                                IN THE JUSTICE COURT
IS ATTACHED HERETO AND MADE A PART HEREOF AS THOUGH WRITTEN IN.
                                                                                         FILED ON:11-10-2020
GIVEN UNDER MY HAND OFFICIALLY, THIS      NOVEMBER 10, 2020.                             CITATION ISSUED: 11-10-2020
                                                                                         CITATION ISSUED TO
                                                                                                   PL- OOC /YRC


                          Л         JUDGE     ГАНЕТ О Ж EN
              г/ V                  JUSTICE OF THE PEACE                                 MARGARET О BRIEN
                                    PRECINCT 2 PLACE 1                                   JUSTICE OF THE PEACE
             歐■         V.及         DALLAS COUNTY                                        PRECINCT 2, PLACE 1
                                                                                         DALLAS COUNTY
                                                                                         140 N. GARLAND AVE.
                                                                                         GARLAND, TEXAS 75040
                                                                                          (214) 643-4773
Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20   Page 6 of 16 PageID 13




                      EXHIBIT A-3
 r. ,,
 STATEMENT  OF CLAIMS      r
       Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20 CPage
                                                              e No.            d --14
                                                                  7 of 16 PageID   D
 SMALL CLAIMS COURT OF DALLAS COUNTY, TEXAS                Precinct/County
                                                           Receipt No.


 PLAINTIFF(S):
                   Lucas Norton
 STREET ADDRESS:                                                                           :0         r- -i
                                                                                                  c)  in rrl;-,,
 CITY, STATE, ZIP CODE:     Richardson, TX 75080                                                  .gC
                                                                                                             -a C
                                                                                                                -,?;
                                                                                                   CD    IY1-4
                                                                                                           E- •-•••
 HOME PHONE:                                                                                 .     7
                                                                                                   ,.1
                                                                                                         ---1.
                                                                                                             .-A
                                                                                                                   7;
                                                                                                         ,...,,....,;.:
                                                                                             \           .7
 BUSINESS PHONE:                                                                                   ‘-9
                                                                                                    —
                                                                                          .-L       —1
 VS.                                                                                        ik

DEFENDANT(S):
                       Palmer Administrative Services
STREET ADDRESS:     3430 Sunset Ave
CITY, STATE,ZIP CODE:  Ocean, NJ 07712-3954
HOME PHONE:

BUSINESS PHONE:       800)599-9557


PERSON(S)TO BE SERVED:           Registered Agents, Inc.
STREET ADDRESS:   Five Greentree Centre, Ste 104
CITY, STATE,ZIP CODE: 525 Route 73 North, Marlton, NJ 07712

PHON E:     (856)452-1972
*****************************************************************************


 X     Defendant(s) is/are justly indebted to Plaintiff in the sum of $   15,000along with Costs of court
for the following reason(s).      See Attached


OR
        Defendant(s) is/are justly indebted to Plaintiff(s) for return of thefollowing described Property:




                                                                                   valued at $

AND there are not counterclaims existing in favor of Defendant(s) against Plaintiff(s) except:
  PLAINTIFF(s) REQUEST (s): a jud( !nt for a Sum of money against Defer( it(s), plus pre-judgment interest,
           Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20                  Page 8 of 16 PageID 15
 plus reasonable attorney fees, plus ail costs of court, plus post-judgment interest at the highest legal rate.




 Plaintiff's Attorney


 Address and Suite No.


 City                          State                    Zip


 Phone                          Fax


Bar Card #

ANY LEGAL QUESTIONS WILL NOT BE ANSWERED BY THIS COURT.
LEGAL AIDE: 214-748-1234

Information on Small Claims can befound at: Website: www..ludgeMO.org

                                                Unsworn Declaration
                                (Texas Civil Practice and Remedies Code,Section 132.001)

I am the            X      Plaintiff              Attorney of Recordfor the Plaintiffin this proceeding
             Lucas Horton
         Printed Name
                                                  Richardson. TX 75080
         Street Address/City/State/Zip

         Phone Number/Fax Number


I declare under penalty ofperjury that all information in the attached document titled, Statement of Claims,
is true and correct.

Penaltyfor making or using afalse affidavit — a person who makes or uses an affidavit knowing it to be
false, shall befined as provided in title 18 United States Code, or imprisonedfor not more than one year,
or both.


          Signature

                     ( HO
           Date

Judge Margaret O'Brien,Justice of the Peace 2-1
140 N. Garland Avenue,Garland, TX 75040
Phone: (214)6434773 Fax:(214)643-4772
Website: wwwJudgeMO.org
Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20   Page 9 of 16 PageID 16




                      EXHIBIT A-4
 Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20                Page 10 of 16 PageID 17




LUCAS HORTON,
                                                                                  i
                                                                                  r-
                                                                                  rn
                                                                   IN THE DALLAS gl)IUNT
                                                                                            —) :
                                                                                               7
                                                                                           ......:
                                                                                         I.4=3   a

                                                                                                   r—      u)
Plaintiff,
                                                                                                    11 r•r1 rT31
                                                                   JUSTICE COURT 11     :
                                                                                        1:
                                                                                         4
                                                                                         2
                                                                                             (--, c,c-,
                                                                                                   1
                                                                                                   :'


v.                                                                                      ; ..c.),.,_- t-,....,;
                                                                                        7,..        _ <11rn


                                                                   PRECINCT 2,PLACE 1               -.4,_: ,7:
                                                                                                    •

                                                                                           %.?
Palmer Administrative Services,      §
                                                                                           -...1
 Inc.

Defendant.                                                         DALLAS,TEXAS


Plaintiff Lucas Horton ("Plaintiff") brings this Complaint against Defendant Palmer
Administrative Services, Inc.("Defendant") to stop Defendant's practice of placing
telemarketing calls to consumers that feature an artificial and/or prerecorded voice and obtain
damages and other redress caused by Defendant's conduct. Plaintiff, for his Complaint, alleges
as follows upon personal knowledge as to himself and his own acts and experiences, and, as to
all other matters, upon information and belief.

                                     JURISDICTION & VENUE

1      The Court has subject matter jurisdiction over this action pursuant Texas Business and

       Commerce Code 305.053("TX 305")and 28 U.S.C. § 1331, as the action arises under

       the Telephone Consumer Protection Act,47 U.S.C. § 227, et seq.,("TCPA").

                                           1. PARTIES

2.     Plaintiff is an individual who resides in Dallas, Dallas County,Texas.

3.     Defendant is a corporation incorporated and existing under the laws ofthe State ofNew

       Jersey whose primary place of business and corporate headquarters is located at 3430

       Sunset Ave., Ocean, New Jersey 07712.

                             1. COMMON FACTUAL ALLEGATIONS

4      Defendant and its proxies place unwanted telemarketing calls to solicit consumers to
 Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20                  Page 11 of 16 PageID 18


      purchase auto warranties that it sells, administers, and is a party to.

5.    All ofthe calls at issue in this case were made on behalf of, for the benefit of, and with

      the knowledge and approval ofDefendant.

6.    Unfortunately for consumers, Defendant, in an attempt to sell more auto warranties,

      engaged in an aggressive telemarketing campaign that includes violating the TCPA

      thousands oftimes a day.

t.    Specifically,Defendant(or a third-party acting on its behalfand for its benefit) places

      unsolicited telemarketing calls to consumers that sometimes feature an artificial

      and/or prerecorded voice.

8.    Rather than adhere to the requisite rules regarding obtaining consent prior to engaging

      in telemarketing, Defendant(or a third-party acting on its behalf or for its benefit)

      places repeated calls to consumers who have never provided consent(either orally or in

      writing) to receive such calls. By placing the calls without first obtaining prior express

      written consent, Defendant plainly violates ofthe TCPA,47 U.S.C. § 227, et seq and

      also TX 305.

9.    By making unauthorized telemarketing calls as alleged herein, Defendant has caused

      consumers actual harm. This includes the aggravation, nuisance and invasions of

      privacy that result from the placement and receipt ofsuch calls, in addition to the wear

      and tear on their telephones, consumption of battery life, lost ability to place outgoing

      calls and other interruption in use, cellular minutes, loss ofvalue realized for the

      monies consumers paid to their carriers for the receipt ofsuch calls, and other

      diminished use, enjoyment, value, and utility oftheir cellphones and cellphone plans.

10.   Furthermore,Defendant(or a third-party acting on its behalf and for its benefit) made
 Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20                 Page 12 of 16 PageID 19


      the calls knowing that the calls trespassed against and interfered with Plaintiff use and

      enjoyment of, and the ability to access, their telephones, including the related data,

      software, applications, and hardware components.

11    Defendant knowingly made, and continues to make, repeated prerecorded

      telemarketing calls to consumers' telephones without the prior express consent ofthe

      recipients.

12.   As such,Defendant not only invaded the personal privacy ofPlaintiff it also

      intentionally, repeatedly, and willfully violated the TCPA.

13.   The calls were made by or on Defendant's behalf and with its knowledge and approval.

      Defendant knew about the calls, received the benefits ofthe calls, directed that the calls

      be made,and/or ratified the making ofthe calls.

14.   The TCPA was enacted to protect consumers from unsolicited telephone calls like those

      alleged in this case.

15.   In response to Defendant's unlawful conduct, Plaintiff files the lawsuit and seeks an

      injunction requiring Defendant to cease all unsolicited telephone calling activities to

      consumers as complained of herein and an award ofstatutory damages to the

      Plaintiff,together with costs, and pre- and post-judgment interest.

                              1. FACTS SPECIFIC TO PLAINTIFF

16.   Plaintiff is the owner and customary user of a cellphone number ending in 3341.

17.   At no time did Plaintiff ever provide his cellphone number to Defendant or provide

      Defendant, or any of Defendant's agents or contractors, with prior express consent

      to call.

18.   Plaintiff received calls from the Defendant or its proxies on June 10th from 343-320-
                    h from 509-295-2728,on Aug 5th from 469-253-6180,on Aug 7tht
      8073,on July 9t                                                          h from
 Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20                  Page 13 of 16 PageID 20


      361-252-0203, on Aug 10th from 325-221-6141, on Sept 11th from 469-484-6945, on
      Oct rd from 469-410-7625, on Oct 9th from 361-666-5451, and on Oct 15th from 469-
      410-7629. Calls either began with a beep when answered, meaning the call was
      robodialed. Or, calls began with a prerecorded message claiming the factory warranty on
      your vehicle has expired. Then, a person came on trying to sell a car warranty. On the
      Oct 9th call, Plaintiff purchased a warranty with contract # PELDD424747. On the Oct
      15th call, Plaintiff was hung up on when transferred to the warranty specialist because he
      realized Plaintiff had already purchased a warranty. It should be noted that Plaintiff's
      vehicle has almost 2 years and around 27K miles left on the factory warranty.

19.   The call was made by or on behalf ofDefendant for the purpose of selling

      Defendant's products and services. Here,the call was made by employees or agents of

      Defendant, at the direction ofDefendant,in accordance with a contract with

      Defendant, and with Defendant's substantial oversight and control.

20.   Plaintiff knew about the calls, directed the making ofthe calls, ratified the calls by

      approving them and/or knowingly receiving the benefits from them,and otherwise

      benefitted from the calls.

21.   All ofthe calls attempted to solicit Plaintiffto purchase the auto warranty agreements

      that Defendant sells, administers, and is a party to.

22.   Prior to receiving the above-referenced calls, Plaintiff had no relationship with

      Defendant, had never provided his telephone number directly to Defendant,and had

      never requested that Defendant place calls to him or to offer him any services.

23.   Simply put, Plaintiff has never provided any form of prior express consent to

      Defendant, or to anyone acting on Defendant's behalf, to place telemarketing calls

      to his phone number.

24.   Defendant was, and still is, aware that the above-described telemarketing calls were
 Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20                  Page 14 of 16 PageID 21


      made to consumers like Plaintiff who never provided prior express consent to receive

      them.

25.   By making unsolicited calls as alleged herein, Defendant has caused Plaintiff actual

      harm, including:(a)the aggravation, nuisance, and invasions of privacy that result from

      the placement ofsuch calls,(b) wear and tear on their telephones,(c)interference with

      the use oftheir phones,(d)consumption of battery life,(e)loss of value realized for

      monies consumers paid to their wireless carriers for the receipt of such calls, and(0 the

      diminished use, enjoyment, value, and utility oftheir telephone plans.

26.   Furthermore, Defendant made the calls knowing they trespassed against and

      interfered with Plaintiff's use and enjoyment of, and the ability to access their

      phones, including the related data, software, and hardware components.

27    To redress these injuries, Plaintiff, brings this suit under the TX 305 and TCPA, which

      prohibit unsolicited telemarketing calls to consumers' telephones and demands $1500

      per call($15,000 total)together with costs and pre- and post-judgment interest.
Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20   Page 15 of 16 PageID 22




                       EXHIBIT A-5
             Case 3:20-cv-03526-X-BN Document 1-1 Filed 12/01/20                                                 Page 16 of 16 PageID 23

                                                                                                                                   Court Stamp Here



                                                   RETURN OF SERVICE
  Notice: This document contains sensitive data

 Court
                                                                 Justice Court
                                                  Precinct 2 Place 1 of Dallas County, Texas
                                                             Dallas County, Texas

 Plaintiff                                                                                                             Cause #
                                                              LUCAS HORTON
                                                                                                                                   JS20-00322D

 Defendant(s)                                                                                                          Came to Hand Date/Time
                                                   PALMER ADMINISTRATIVE SERVICES
                                                                                                                        11/17/2020           1:04 PM

 Manner of Service                                                                                                     Service Date/Time
                                                                  Personal
                                                                                                                        11/18/2020           9:22 AM
 Documents                                                                                                             Service Fee:


                                         CITATION; STATEMENT OF CLAIMS; COMPLAINT
                                                                                                                                              $95.00

I am certified under order of the Judicial Branch Certification Commission to serve process, including citations in Texas. I
am not a party to or interested in the outcome of this lawsuit. My information: identification number, birth date, address,
and certification expiration date appear below. I received and delivered the Specified Documents to Defendant as stated
herein.

On 11/18/2020 at 9:22 AM: I served CITATION, STATEMENT OF CLAIMS and COMPLAINT upon PALMER
ADMINISTRATIVE SERVICES c/o REGISTERED AGENTS INC, REGISTERED AGENT by delivering 1 true and correct
copy(ies) thereof, with PALMER ADMINISTRATIVE SERVICES c/o REGISTERED AGENTS INC, REGISTERED
AGENT, Who accepted service with direct delivery, with identity confirmed by subject stating their name, a red-
headed white female approx. 35-45 years of age, 5'4"-5'6" tall and weighing 120-140 lbs. Phyllis Bowen, Office
Manager at FIVE GREENTREE CENTRE, 525 ROUTE 73 N STE 104, MARLTON, NJ 08053.

null
My address is: 612 Woodhollow Dr, Marlton, NJ 08053, USA.
null

Per U.S. Code § 1746, I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
correct.




                                                                                                                      11/18/2020

                          Mitchell Miller                                                                             Date Executed




 Ref REF-6868614                                                                                                      Tracking # 0060680506
              0060328458                                                                       valeria fine jewelry

              txefile@abclegal.com
